DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030050573 A1 to Kuhr et al. (hereinafter, Kuhr) in view of US 20070016103 A1 to Calasso et al. (hereinafter, Calasso).
Regarding Claims 1, 3, 5 and 6, Kuhr discloses a collector for accessing a container assembly comprising inter alia: 
a collector body (part of the lancet body made of elastic material 6) having a proximal end and a distal end; 
a penetrating needle (lancet needle 3) associated with the distal end of the collector body and shaped to pierce an elastomeric closure on a sample collection container; and 
channel members (capillary gaps 7) provided on the collector body and defining intervening capillary channels to guide fluid to the penetrating needle cannula ([0096]).  
Kuhr discloses the claimed invention except for expressly disclosing where the penetrating needle defines a longitudinally-extending capillary channel cannula and at least one longitudinally-extending vent channel, wherein the penetrating needle cannula comprises a generally H-shaped transverse cross-sectional shape.   However, Calasso teaches a longitudinally-extending capillary channel cannula and at least one longitudinally-extending vent channel, wherein the penetrating needle cannula comprises a generally H-shaped transverse cross-sectional shape:

    PNG
    media_image1.png
    361
    455
    media_image1.png
    Greyscale

One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the needle of Kuhr with the capillary and vent channels and the H-shaped transverse cross-section of Calasso as Calasso teaches at [0005] that the needle arrangement would have provided a needed improvement, and [0024] would have prevented the leakage of blood from the finger and would have allowed the user to not have the need to milk their finger. A skilled artisan would have recognized that such modification would have had the obvious advantages of increased safety to the user. 
Regarding Claim 2, Kuhr as modified discloses a collector as claimed in claim 1, wherein a rim portion defines a concave-shaped collection area (lancet body 4).  
Regarding Claim 4, Kuhr as modified discloses a collector as claimed in claim 2, wherein the channel members bulge upward from the rim portion (the channel members 
Regarding Claim 7, Kuhr as modified discloses a collector as claimed in claim 1, further comprising user fingertabs extending outward from the collector body (pointed to below in annotated Fig. 4A).

    PNG
    media_image2.png
    212
    342
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791